     Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 1 of 7 PAGEID #: 99




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


    UNITED STATES OF AMERICA,                      :      CASE NO. 1:20-CR-019
                                                   :
                        Plaintiff,                 :      JUDGE McFARLAND
                                                   :
         v.                                        :
                                                   :      MEMORANDUM IN OPPOSITION TO
                                                   :      DEFENDANT’S MOTION FOR
    KARIM ALI RASHID,                              :      RELEASE ON BOND
                                                   :
                        Defendant.                 :
                                                   :


        After a hearing and argument on February 7, 2020, Magistrate Judge Litkovitz entered an

order of detention for Defendant Karim Rashid. (R. 11, Detention Order.) Specifically, the court

found that Defendant Rashid posed a risk of harm to others and the public, as discussed below.

Defendant Karim Rashid has now filed a motion for release on bond. (R. 18.) The government

submits this memorandum in order to fully explain the factual circumstances that support

continued detention.

        A. The Coronavirus Crisis Alone Does Not Justify Bond.

        In making the request for bond, the defense refers to the current State of Emergency

declared in Ohio related to the coronavirus pandemic. Chief Judge Marbley has addressed the

implications of the virus in several General Orders, as well as in a March 27, 2020 Amended

Order denying a detention hearing. United States v. Venham, S.D. Ohio, Case No. 2:19-cr-00234

(C.J. Marbley), R. 20, PAGEID43-47. 1 In the Venham Order, Chief Judge Marbley wrote that,

as concerning as the pandemic is, detention issues must be evaluated in the first instance through


1 Unlike the defendant in Venham, Defendant Rashid does not claim to have any specific health
issues that might weigh in favor of release.
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 2 of 7 PAGEID #: 100




the individualized assessment of the factors set forth in 18 U.S.C. Sec. 3142(g), namely: (1) the

nature and circumstances of the offense charged; (2) the weight of the evidence against the

person; (3) the history and characteristics of the person; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. Id. at

PAGEID 46. Accordingly, the Court’s analysis should focus on those statutory factors.

       B. The Felon in Possession Charges.

       As noted above, the Court should consider the nature of the charges, as well as the strength

of the evidence against the defendant for the charges. 18 U.S.C. Secs. 3142(g)(1-2). Here,

Defendant Rashid is a convicted felon charged with possession of firearms and ammunition as a

prohibited person, in violation of 18 U.S.C. Sec. 922(g). Rashid was previously arrested in 1998

and convicted on Felony Drug Trafficking charges with a gun specification, receiving a 3-year

sentence.

       The Section 922(g) charges in the Indictment pertain to firearms and ammunition recovered

at two different locations controlled by Defendant Rashid. First, law enforcement recovered the

following at Rashid’s Windsor Drive residence on February 4, 2020:

               a. Armscor revolver (RIA1641977) with six bullets;

               b. Taurus .357 Magnum (2J83527) with five bullets;

               c. An assault style rifle (M92PV008723) with 39 bullets and one magazine;

               d. DPMS, Inc. rifle .556 (25960) with 74 bullets and 3 magazines; and

               e. 82 cartridge casings of ammunition marked “Federal, .38 Special”.

Second, law enforcement recovered the following firearms and ammunition from Rashid’s

property in Forest Park on February 5, 2020:




                                                 2
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 3 of 7 PAGEID #: 101




               a. Western Six .22 caliber revolver (s/n K47344) and 5 rounds of .22 ammunition;

                   and

               b. ARCOA .22 caliber short revolver (no visible serial number) and 5 rounds of

                   .22 ammunition.

As explained below, an additional firearm was recovered from the search of a Dodge Durango

registered to Karim Rashid.

       Finally, as explained in the Complaint, there are at least three different individuals who

have identified Rashid as possessing such firearms. Accordingly, the strength of the evidence

against the defendant for the underlying charges weighs heavily in favor of detention. 18 U.S.C.

Sec. 3142(g)(2).

       C. Conduct Regarding the Dodge Durango.

       While incarcerated, Rashid has obstructed justice by attempting to hide or destroy evidence

of an additional firearm in his possession. After the February 4, 2020 arrest of Rashid, law

enforcement identified a storage unit rented by Rashid, as well as two vehicles registered to Rashid

that were parked outside of the storage facility. One of those vehicles was a Dodge Durango

registered to Karim Rashid.

       After his arrest, Rashid made numerous jail calls to an associate. During those calls,

Rashid repeatedly asked the associate to find and get rid of the Dodge Durango. Case No. 20-MJ-

199. On February 24, 2020, law enforcement obtained and executed a search warrant on the

Dodge Durango. Law enforcement recovered the following from Rashid’s Dodge Durango:

                         a. Gray lockbox;

                         b. Glock 17 Gen 4 9x19 pistol (SN: YTY 622);

                         c. PMAG 17 GL9 Pistol magazine containing 17 rounds of 9mm Luger




                                                 3
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 4 of 7 PAGEID #: 102




                          round nose pistol cartridges;

                       d. PMAG 17 GL9 Pistol magazine containing 16 rounds of 9mm Luger

                          hollow point pistol cartridges;

                       e. PMAG 17 GL9 Pistol magazine containing 6 rounds of 9mm Luger

                          hollow point and 11 rounds of round nose pistol cartridges; and

                       f. PMAG 17 GL9 Pistol magazine containing 17 rounds of 9mm Luger

                          round nose pistol cartridges.

       This episode illustrates Rashid’s extensive access to weapons, the strength of the evidence

against him, and Rashid’s efforts to conduct additional criminal activity while incarcerated.

       D. The Potential Harm to Others and the Public.

           1. The Harm Towards Rashid’s Children.

       As set forth in the affidavit supporting the Complaint, there were serious allegations

pertaining to Defendant Rashid’s treatment of his stepson. The Defendant owns an incense

company named Our Heavenly Scents and sells packaged incense to businesses in the Cincinnati

area. Rashid rented storage units 1451 and 1452 at iStorage on 2201 Mollering Ave., Cincinnati,

Ohio. These storage units were used by Rashid in part for mixing chemicals and packaging

incense. (Complaint, par. 9.)

       According to a confidential informant, Rashid violently abused his 15-year-old stepson

for approximately four years. The Complaint sets forth the details of the reported abuse, which

included forcing the stepson to work and stay in the storage units and package incense, without

adequate food or water. (Complaint, par. 9.) The reported abuse also alleged that Rashid

handcuffed the stepson in the garage at night. Id.




                                                 4
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 5 of 7 PAGEID #: 103




       On October 18, 2019, the FBI and others conducted a welfare check at iStorage on 2201

Mollering Ave. (Complaint, pars. 10-11.) The iStorage manager once found the stepson inside

the unit and informed Rashid that individuals are not allowed to work or live in the storage units.

During the welfare check, Rashid arrived at the storage unit with the stepson riding in the

passenger seat of his vehicle. Rashid was not willing to have a conversation with agents and

told the stepson, “do not talk to them, do not answer any of their questions.” Id.

       The Complaint further summarizes statements made by the stepson to law enforcement

and child protective services on February 4, 2020. (Complaint, pars. 14-16.) On that day, a

traffic stop was initiated on Rashid by the Forest Park Police Department when the stepson was a

passenger in the vehicle. Hamilton County’s Child Protective Services removed the stepson

from Rashid’s custody and interviewed him. Id. The stepson confirmed that Rashid had forced

him to work and sleep in the storage unit. Id. The stepson also stated that Rashid kept the

stepson handcuffed to a table at the Windsor Drive residence at night. Id.

       The stepson reported that Rashid was regularly in possession of firearms, including at the

Windsor Drive residence. Id. The stepson also explained that Rashid trained the stepson and

Rashid’s other children in how to handle firearms. Id. The children all lived at the Windsor

Drive address, and the firearms and ammunition were readily accessible to the children. The

firearms were stored without any gun safe or lock, at floor level, easily accessible to very young

children in the house.

       Thus, there is substantial evidence showing Rashid’s danger towards others in the

community, particularly his own family. The Defendant’s demonstrated access to firearms

demonstrates his dangerousness, not only to his family, but to the community at large as well as

the unlikelihood that he would abide by the conditions of release imposed by the Court.




                                                 5
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 6 of 7 PAGEID #: 104




           2. Conduct Towards Witnesses.

       There are numerous instances suggesting that Rashid may act in a harassing, threatening,

or intimidating manner towards witnesses in this case, particularly the informant and the stepson.

       As explained in the Complaint, the informant saw Rashid with a firearm on multiple

occasions. In one instance, Rashid threatened the confidential informant with a handgun, and

Rashid drove by the informant’s home with an assault rifle sitting in the passenger seat of the

vehicle. The Complaint further details statements made by Rashid after the October 18, 2019

welfare check at the storage unit regarding “snitches.” (Complaint, par. 12.) In the jail calls,

Rashid blames his arrest on his stepson and states that the stepson is setting him up.

       There is also reason to believe that the defendant knows (or at least has guessed) the

identity of the informant. Rashid stated on several calls that he believes he knows the identity

of the informant. Rashid referenced initials for the name of the person he believes is the

information. He also mentions the intersection where he believes the informant lives. Rashid

stated on one call that he would have everyone come to the trial to see who the informant was.

       Moreover, since the time of Rashid’s arrest, an associate of Rashid’s has approached the

informant and stated a belief that he is the informant for the case and encouraged the informant

to stay away from Rashid’s church and community. Given all of this information, the

government has concerns about what actions Rashid may take towards witnesses in this trial.




                                                 6
   Case: 1:20-cr-00019-MWM Doc #: 23 Filed: 04/02/20 Page: 7 of 7 PAGEID #: 105




          E. Conclusion.

          For the foregoing reasons, the government requests that the motion for release on bond be

denied.

                                                      Respectfully submitted,

                                                      DAVID M. DEVILLERS
                                                      United States Attorney


                                                      s/Timothy S. Mangan
                                                      TIMOTHY S. MANGAN
                                                      ANTHONY SPRINGER
                                                      Assistant United States Attorneys
                                                      221 East Fourth Street, Suite 400
                                                      Cincinnati, Ohio 45202
                                                      Office: (513) 684-3711
                                                      Fax: (513) 684-6385
                                                      E-mail: Timothy Mangan@usdoj.gov




                                   CERTIFICATE OF SERVICE


          I hereby certify that a copy of the foregoing was served this __ day of April, 2020,

electronically on all Counsel of record.


                                                      s/Timothy S. Mangan
                                                      TIMOTHY S. MANGAN (069287
                                                      Assistant United States Attorney




                                                  7
